Citation Nr: 0114366	
Decision Date: 05/22/01    Archive Date: 05/30/01

DOCKET NO.  94-47 571	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. 
Petersburg, Florida


THE ISSUE

Whether an overpayment of improved pension benefits in the 
amount of $8,161 was properly created.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and her daughter


ATTORNEY FOR THE BOARD

K. J. Alibrando, Counsel


INTRODUCTION

The veteran served on active duty from September 1963 to 
March 1966.

This case came to the Board of Veterans' Appeals (Board) on 
appeal from a December 1992 decision of the Department of 
Veterans Affairs (VA) St. Petersburg, Florida Regional Office 
(RO).  The veteran and her daughter testified at a hearing 
before a Hearing Officer at the RO in August 1993.

The Board remanded the case in March 1999 for additional 
development of the record.

In March 2001, the veteran's representative raised the issue 
of waiver of recovery of the overpayment in the amount of 
$8,161.  As that issue has not been adjudicated, it is 
referred to the RO for the appropriate action.


REMAND

The overpayment of improved pension benefits in this case was 
created as a result of the termination of those benefits by 
the RO, effective in July 1990, due to the veteran's failure 
to submit improved pension eligibility verification reports 
(EVR) for the reporting periods from July 1, 1990 to June 20, 
1991 and from July 1, 1991 to June 30, 1992.  She was paid 
improved pension benefits for the period from July 1990 to 
August 1991 on the basis that she had no income. 

A review of the record shows that in December 1993, the 
veteran submitted a EVR indicating that she had income from 
July 1990 to June 1992 and that her husband had income from 
July 1991 to June 1992.

The Board remanded the case with instructions that the RO 
request that the veteran supply the information originally 
requested in letters from the VA dated in November 1993 and 
January 1994, consisting of EVR's for the periods indicated 
and completed statements of dependency and documentation of 
marriage and divorce regarding herself and her husband.

In September 1999, the veteran submitted EVR's on which she 
reported that neither herself or her husband had income from 
July 1990 to November 1990.  She reported income for herself 
and her husband for the periods starting in December 1990.  
The Board notes that she has previously submitted copies of 
1991 tax returns and a completed Declaration of Status of 
Dependents with copies of relevant marriage and divorce 
documents.  It appears that the veteran has complied with the 
RO previous requests for information.

Significantly, the veteran submitted a statement in September 
1999 indicating that she wanted to appear at a hearing at the 
RO.

The RO returned the case to the Board without issuing a 
supplemental statement of the case, apparently believing that 
the veteran had failed to respond to requests for the 
additional information.

The veteran has not be afforded the requested hearing and the 
case must be returned so that the hearing at the RO may be 
scheduled.  

The Board notes that there has been a significant change in 
the law during the pendency of this appeal.  

On November 9, 2000, the President signed into law the 
Veterans Claims Assistance Act of 2000, Pub. L. No. 106-475, 
114 Stat. 2096 (2000).  Among other things, this law 
eliminates the concept of a well-grounded claim, redefines 
the obligations of the Department of Veterans Affairs (VA) 
with respect to the duty to assist, and supersedes the 
decision of the United States Court of Appeals for Veterans 
Claims in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  

This change in the law is applicable to all claims filed on 
or after the date of enactment of the Veterans Claims 
Assistance Act of 2000, or filed before the date of enactment 
and not yet final as of that date.  Veterans Claims 
Assistance Act of 2000, Pub. L. No. 106-475, § 7, subpart 
(a), 114 Stat. 2096, 2099-2100 (2000).  See also Karnas v. 
Derwinski, 1 Vet. App. 308 (1991).

Accordingly, this case is REMANDED to the RO for the 
following development:

1.  The RO must review the claims file 
and ensure that all notification and 
development action required by the 
Veterans Claims Assistance Act of 2000, 
Pub. L. No. 106-475, is completed.

2.  The veteran should be scheduled for a 
personal hearing before a Hearing Officer 
at the RO, as requested in September 
1999.

3.  Following completion of the 
foregoing, the RO should the RO should 
review the veteran's claim.  If the 
decision remains adverse to the veteran, 
she and her representative should be 
furnished a supplemental statement of the 
case which sets forth all applicable law 
and regulations.  The veteran and her 
representative should afforded the 
applicable period of time within which to 
respond. 

Thereafter, subject to current appellate procedures, the case 
should be returned to the Board.  The Board intimates no 
opinion as to the ultimate outcome of this case.  

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 2000) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.


		
	M. W. GREENSTREET
	Member, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 1991 & Supp. 2000), only a 
decision of the Board of Veterans' Appeals is appealable to 
the United States Court of Appeals for Veterans Claims.  This 
remand is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (2000).


